Citation Nr: 1509849	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-27 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral spine strain. 

2.  Entitlement to service connection for a left hip disability, to include trochanteric bursitis.

3.  Entitlement to service connection for a right hip disability, to include trochanteric bursitis.

4.  Entitlement to service connection for a left arm disability, to include subacromial bursitis.

5.  Entitlement to service connection for a right arm disability, to include subacromial bursitis.

6.  Entitlement to service connection for a left leg disability, to include left leg lymphadenopathy. 

7.  Entitlement to service connection for a right leg disability, to include varicose veins.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1985 and January 1991 to April 1991.  She is a Persian Gulf War veteran with service in Saudi Arabia, which constitutes service in the Southwest Asia theater of operations.  
She also has additional reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before a decision review officer in April 2011.  A transcript of this hearing is associated with the claims file.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran had forward flexion of the lumbar spine to 80 degrees or more with painful motion but without ankylosis, incapacitating episodes totaling at least two weeks, bowel or bladder abnormalities, or radiculopathy of either leg.  

2.  The preponderance of the evidence is against a finding that the Veteran's left or right hip disability, to include trochanteric bursitis, had its onset in or is related to active duty service. 

3.  The preponderance of the evidence is against a finding that the Veteran's left or right arm disability, to include subacromial bursitis of the shoulders, had its onset in or is related to active duty service. 

4.  The preponderance of the evidence is against a finding that the a left leg disorder, to include left leg lymphadenopathy, had its onset in or is related to active duty service.  

5.  The preponderance of the evidence is against a finding that a right leg disorder, to include varicose veins, had its onset in or is related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2014).  

2.  The criteria for service connection for left or right hip disability, to include trochanteric bursitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 204); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

3.  The criteria for service connection for left or right arm disability, to include subacromial bursitis of the shoulder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 204); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

4.  The criteria for service connection for left leg disorder, to include left leg lymphadenopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 204); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

5.  The criteria for service connection for right leg disorder, to include varicose veins, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 204); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher rating for her back disorder arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the Veteran's service connection claims, a December 2009 letter provided notice, before the initial adjudication of the claim, regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence should be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board notes that the Veteran received specific notice regarding 38 C.F.R. § 3.317 in the October 2012 statement of the case.  The Board finds that the Veteran was not prejudiced by receiving notice of 38 C.F.R. § 3.317 in the October 2012 statement of the case as she was afforded additional opportunities to submit pertinent evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Veteran received appropriate notice.  

VA also has a duty to assist the Veteran in the development of the claim.  Here, service treatment records, pertinent private treatment records, as well as VA treatment records dated through July 2012, have been associated with the claims file.  

The Veteran was afforded an April 2011 hearing before a RO Decision Review Officer (DRO) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO asked specific questions directed at identifying the severity of the Veteran's back disorder and the nature and etiology of her service connection claims.  Moreover, the Veteran volunteered her treatment history and symptoms since service.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was afforded VA examinations for her back disorder in April 2010 and May 2012.  The examination reports are adequate to determine the severity of the Veteran's back disorder as the examiners reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, considered the Veteran's lay statements to include discussions of flare-ups, and recorded examination findings as to the severity and the extent of the Veteran's back symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's October 2012 statement that her condition is worsening over time.  However, the Board finds that this statement does not specifically allege that her back condition has worsened since her last VA examination, which was only five months prior to the date of this statement.  Rather the Veteran appears to be contending that her condition is more severe than currently rated.  Moreover, review of the claims file reveals no objective evidence indicating that there has been a material change in the severity of the Veteran's back disorder since she was last examined in May 2012.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
The Veteran was also afforded VA examinations in April 2010 and May 2012 for her service connection claims.  The VA examiners reviewed the claims file, to include the service treatment records and pertinent private treatment records, and considered the Veteran's lay statement regarding the onset of the disabilities.  After conducting appropriate evaluations of the Veteran, the examiners opined as to whether the Veteran's disabilities were related to service and provided rationale to support the medical conclusions rendered.  Moreover, the May 2012 VA examiner provided a thorough rationale to support the medical conclusion that the Veteran's disabilities were not related to her Persian Gulf service or any associated environmental factors.  As such, the Board finds that the VA examination reports, when read together, are adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported the conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 




Higher Rating for Back Disorder 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

By way of background, the Veteran was granted service connection for lumbosacral spine strain in July 2010 and was assigned a 10 percent evaluation effective September 4, 2009.  The Veteran contends that her back disorder is more disabling than currently rated.  

The Veteran was afforded an April 2010 VA examination.  During the examination, the Veteran reported that she missed three weeks of work due to low back pain, to include time off for a pain clinic research study.  She also stated that she can walk more than a quarter of a mile but less than one mile.  She specifically stated that she did not have flare-ups of the spine and did not have incapacitating episodes.  After examination of the Veteran, the examiner noted that the Veteran had forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees on each side, and right and left lateral rotation to 30 degrees on each side.  Pain on motion was noted but the examiner stated that there were no additional limitations or objective evidence of increased pain after repetitive motion.  The examiner noted that the Veteran had normal posture and that although she had antalgic gait, it was likely due to her right hip disorder.  The examiner stated that although the Veteran had guarding of the spine, she did not have kyphosis, lordosis, or scoliosis.  Moreover, it was noted that the Veteran could perform her activities of daily living independently.  

An April 2010 private treatment record noted that the Veteran had normal range of motion of the spine.  

During an April 2011 hearing before a decision review officer, the Veteran reported constant pain and limited movement in a bending position.  She stated that she had to change positions frequently so her back did not become stiff.  She described pain in the upper parts of her legs and stated that she was prescribed medication for her back.  She described pain throughout the day but stated that she did not experience flare-ups of the spine.  She specifically stated that she did not received pertinent VA treatment for her back.  She further testified that her back condition had worsened since the April 2010 VA examination.           
 
The Veteran was afforded a VA examination of the spine in May 2012.  The examiner noted that there were no significant objective changes in evaluation or treatment of the low back since the last VA examination.  She described daily flares of pain that can last for a few hours to the entire day.  She described radiating pain to her thighs.  She further stated that she experienced pain at work and had missed days from work due to back pain.  After evaluation of the Veteran, the examiner noted that the Veteran had a normal gait with no impact on walking and that there was no abnormal weight bearing.  It was noted that she had normal spinal curvature.  The examiner noted no ankylosis or muscle spasm.  The spine was tender to palpation and she did have pain with motion.  There was moderate to severe guarding of motion but without abnormal gait or spinal contour.  The Veteran had forward flexion to 90 degrees with painful motion and it was noted she had forward flexion to 80 degrees after repetitive motion due to pain.  She had extension to 25 degrees, right lateral flexion to 35 degrees, left lateral flexion to 30 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 25 degrees.  It was noted that the Veteran had intermittent superficial tenderness and intermittent sudden "given way or jerky movement" during motor examination but she had a negative straight leg raise test and the examiner noted that no peripheral nerves were affected. 

In an October 2012 statement, the Veteran stated that she has discomfort and disability as a result of her spine disorder.  

In light of the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  Although the Veteran contends that she has limited and painful range of motion, the Board finds that there is no competent and credible evidence of record that the Veteran has forward flexion of the lumbar spine limited to 60 degrees or less.  Both the April 2010 VA examination and April 2010 private treatment record reveal normal forward flexion of the lumbar spine.  The May 2012 VA examination report shows the most limited forward flexion of the appeal period at 80 degrees after repetitive testing.  Moreover, the Veteran's combined range of motion from the April 2010 and May 2012 VA examinations, even after considering painful motion, do not rise to the level required for a 20 percent rating or higher.  Accordingly, the Veteran's combined range of motion and forward flexion more closely approximates that of a 10 percent disability rating throughout the entire period on appeal.  
  
Additionally, a 20 percent rating may be awarded when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board notes that the April 2010 VA examination report noted an antalgic gait but specifically stated that it was related to the Veteran's right hip disorder.  Moreover, the VA examination reports noted that there were no abnormal curvatures or contour of the spine, such as kyphosis, lordosis, or scoliosis.  Additionally, the examination reports and treatment records reveal no evidence of ankylosis.  As such, a higher rating than 10 percent is not warranted.        

The Board notes that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  The Board acknowledges the Veteran's May 2012 contention regarding flare-ups, as well as her statements regarding painful motion, difficultly walking, and time off from work due to pain.  The Board also notes her October 2012 contention that she has limited ability to perform day-to-day activities due to several of her non-service connected conditions, as well as her service-connected back disorder.  However, the April 2010 and May 2012 VA examination reports did not identify any functional loss, such as weakened movement, lack of endurance, fatigue, or incoordination.  Even considering that the Veteran had decreased range of motion after repetitive testing during the May 2012 VA examination, the severity of the Veteran's disability still does not rise to the level required for a higher rating as the VA examiners specifically did not note any additional functional loss or any limitations in her ability to perform activities of daily living due to her back.  Given her overall range of motion and the fact that her back disorder alone does not significantly impact her ability to perform activities of daily living, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent.  

A higher rating under the formula for rating IVDS based on incapacitating episodes is also not warranted.  Although the Veteran contends that she has missed work due to back pain, there is no competent and credible medical evidence of record that indicates that the Veteran has been prescribed at least two weeks of bed rest by a physician due to incapacitating episodes.  
    
In reaching the decision that a disability rating in excess of 10 percent for the Veteran's low back disorder is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds that a staged rating is not warranted in the present case as the Veteran's condition was consistently manifested by forward flexion of at least 80 degrees.  At no point during the appeal period has the Veteran's disability been severe enough to warrant a higher rating.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is mindful that neurological abnormalities associated with the Veteran's low back disorder must also be discussed.  Such impairments are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

The medical evidence of record does not provide a diagnosis of any bowel or bladder condition specifically associated with the Veteran's low back disorder.

The Board acknowledges that the Veteran reported pain in her thighs.  The May 2012 VA examiner noted that the Veteran had intermittent superficial tenderness and intermittent sudden "given way or jerky movement" during motor examination.  However, the examiner specifically stated that she had a negative straight leg raise test and that no peripheral nerves were affected.  Moreover, there is no diagnosis of radiculopathy due to low back disorder.  As such, a separate rating for associated neurological abnormalities is not warranted.     

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board acknowledges the Veteran's statements regarding painful and limited range of motion, flare-ups, and time off from work due to back pain.  However, the Board finds that given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as she described and as set forth in the record.  In short, even after considering painful and limited motion, flare-ups, and time off from work, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.      

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record noted that the Veteran has some difficulty at work due to her low back disorder, she is currently employed.  Thus, TDIU is not raised by the record.  




Service Connection Claims 

The Veteran seeks service connection for left and right leg, arm, and hip conditions, which she contends is related to service, to include her Persian Gulf service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

VA will also pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Left and Right Hip Disorder

Here, the Veteran contends that her left and right hip disabilities are related to her active duty service, to include carrying heavy equipment and service in Southwest Asia.  See April 2011 DRO hearing transcript.   

The Veteran's service treatment records, to include her reserve records, do not note complaints or diagnosis of a right or left hip disorder.  The Board notes that the Veteran reported yes to arthritis, bursitis, or rheumatism in her November 1985 reserve report of medical history.  However, this report of medical history did not specify what part of the body the Veteran associated with the arthritis, bursitis, or rheumatism.  

A February 2006 private treatment record noted that the Veteran reported mild hip pain.  A February 2009 private treatment record noted that the Veteran had right hip pain for approximately five days with no injury.  The diagnosis was bursitis.  

An April 2010 VA examiner diagnosed the Veteran with right hip bursitis and opined that it was not caused or aggravated by military service as there was no documentation of right hip pain during her military service.  

During the May 2012 VA examination, the Veteran reported that her hip pain had its onset in 1994 or 1995 and that she did not initially seek treatment for her hip pain.  The examiner diagnosed the Veteran with bilateral trochanteric bursitis.  The examiner opined that the current bilateral hip condition most closely resembles a disease with a clear and specific etiology and diagnosis.  The examiner further opined that the bilateral hip condition was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner reasoned that there was no complaint of the condition while in the military and there was a lack of continuity between service and the recent condition.  Moreover, the examiner cited to medical evidence from the Institute of Medicine that indicated that this disability is not associated to Southwest Asia service.         

In light of the evidence of record, the Board finds that service connection is not warranted.  The competent and credible medical evidence of record reflects that the Veteran's bilateral trochanteric bursitis is of a clear and specific etiology and diagnosis.  The medical evidence of record does not indicate that it is an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Moreover, the May 2012 VA examination report clearly states that the bilateral trochanteric bursitis is not related to the Veteran's service in Southwest Asia and the examiner provided a rationale that was supported by medical evidence.  The Board acknowledges the Veteran's contention that her hip disorders are related to her Southwest Asia service, however, the Veteran is not competent to make such a conclusion as she does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, presumptive service connection based on the Veteran's Southwest Asia service is not warranted under 38 C.F.R. § 3.317.    

Review of the claims file reveals that service connection on a direct basis is also not warranted.  The service treatment records do not include complaints of hip pain.  
The Board acknowledges the Veteran's statement that the hip pain had its onset in 1994 but that she did not seek treatment for this condition.  However, the Board finds it significant that the Veteran sought treatment for pain of other body parts in the 1990s but did not report hip pain.  The Veteran's private treatment records reveal that that the earliest documented complaint of a hip condition is February 2006, approximately 15 years after separation from active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Moreover, the April 2010 VA examination report specifically opined that the Veteran's right hip disorder was not related to service and the May 2012 VA examination report specifically stated that the Veteran's left and right hip disorders were not related to her service in Southwest Asia.  The Board finds these medical opinions to be highly probative.  The only evidence of record that relates the Veteran's hip disorders to her active service are her lay conclusory, generalized statements regarding association with service.  The Veteran is not competent to express conclusions of this nature, as she does not have the required medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Thus, based on the lack of complaint in service and the highly probative April 2010 and May 2012 VA examination reports, the Board finds that the preponderance of the evidence is against service connection for a left and right hip disorder.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).     
     
Left and Right Arm/Shoulder Disorder 

Here, the Veteran contends that her left and right arm/shoulder disability is related to her active duty service, to include carrying heavy equipment and service in Southwest Asia.  See April 2011 DRO hearing transcript.   

The Veteran's active duty service treatment records are negative for complaints or treatment of a shoulder or arm condition.  The Veteran's November 1985 reserve report of medical history reported occasional pain in shoulders, but the November 1985 reserve examination report noted no pertinent abnormalities.  The Veteran then denied shoulder pain during her August 1988, April 1991, April 1996, and December 1997 reports of medical history.  

Private treatment records reveal complaints of shoulder pain in May 2005 without injury.  A November 2005 private treatment record noted that the Veteran's right shoulder pain symptoms started approximately three weeks earlier.  This pain stopped and then came back.  She reported not having shoulder problems in the past.  November 2005 and January 2006 treatment records diagnosed right shoulder cuff tendinitis.  

The Veteran testified during the April 2011 DRO hearing that she started having pain in her arms in approximately 2005, but that she had some pain in the 1990s.

During the May 2012 VA examination, the Veteran stated her pain began in 1992 and that it had a gradual onset.  The examiner diagnosed the Veteran with bilateral shoulder subacromial bursitis.  The examiner specifically stated that the Veteran's condition most closely resembles a disease with a clear and specific etiology and diagnosis.  Moreover, the examiner opined that the bilateral shoulder condition was not related to a specific exposure event experienced by the Veteran during her service in Southwest Asia.  The examiner specifically discussed the Veteran's active duty and reserve treatment records, to specifically include the November 1985 notation of occasional shoulder pain.  The examiner highlighted the fact that no diagnosis was rendered at that time.  The examiner specifically opined that the Veteran's bilateral shoulder condition was not related to service or her Southwest Asia service due to absence of activity of the condition in service, lack of continuity between service and recent condition, and medical research from the Institute of Medicine that does not associate bursitis with Southwest Asia exposure.  

In light of the evidence of record, the Board finds that service connection is not warranted.  The Board acknowledges the Veteran's contention that her bilateral shoulder disorder is related to her Southwest Asia service, however, the Veteran is not competent to make such a conclusion as she does not have the required medical expertise.  See Jandreau, 492 F.3d at 1376-77.  The competent and credible medical evidence of record specifically states that the Veteran's bilateral shoulder subacromial bursitis is of a clear and specific etiology and diagnosis.  The medical evidence of record does not indicate that it is an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Moreover, the May 2012 VA examination report clearly states that the bilateral shoulder subacromial bursitis is not related to the Veteran's service, to include Southwest Asia.  The examiner provided a thorough rationale that was supported by medical evidence.  Thus, presumptive service connection based on the Veteran's Southwest Asia service is not warranted under 38 C.F.R. § 3.317.    
  
Review of the claims file reveals that service connection on a direct basis is also not warranted.  Initially, the Board notes that the Veteran's active duty service treatment records do not include complaints of shoulder pain.  The Veteran's November 1985 reserve report of medical history reported occasional pain in shoulders.  The November 1985 reserve examination report noted no pertinent abnormalities and no shoulder diagnosis was rendered.  She then denied shoulder pain during her August 1988, April 1991, April 1996, and December 1997 reports of medical history.  The first complaint of shoulder pain in the claims file after service is 2005, which the Board notes is approximately 14 years after separation from active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board finds the May 2012 VA examination report to be probative evidence that the Veteran's claimed conditions are not related to service.  The Board acknowledges the Veteran's contention that it is due to carrying heavy equipment, however, the May 2012 VA examiner concluded otherwise.  The only evidence of record that relates the Veteran's disorders to her active service are her lay conclusory, generalized statements.  As noted above, the Veteran does not have the required medical expertise to make such a conclusion.  See Jandreau, 492 F.3d at 1376-77.  Thus, based on the probative May 2012 VA examination report, the Board finds that the preponderance of the evidence is against service connection for a left and right arm/shoulder disorder.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


Left and Right Leg Disorder

The Veteran contends that she has a left leg disorder that is related to her active duty service, to include carrying heavy equipment and service in Southwest Asia.  

The Veteran's initial claim in this regard was simply that her legs ache, and she sought service connection.  In an attempt to better understand the matter, her service treatment records and relevant private records were obtained.  Her service records reflect quite a few complaints of leg cramps, but this seems to diminish by the late 1990's, and thereafter, any cramps were associated with medication use.  Thus, this in-service symptom does not provide a basis for linking any current pain complaints with service.  

The record also shows that left leg and/or ankle swelling was noted beginning in 1993, at which point the Veteran specifically mentioned it was not present when she was in Southwest Asia.  This came to be characterized as left leg lymphadenopathy or lymphedema, which VA examiners in 2010 and 2012 concluded was unrelated to service.  This was based on the fact it had not been mentioned in the service treatment records from active duty, and more likely was a consequence of the Veteran's obesity, deconditioning and varicose veins.  

As to the more general or vaguely stated pain complaints, the VA examiners concluded there was no muscle condition present, and that laboratory tests revealed no myositis or inflammation.  The examiners indicated its cause was related to obesity, deconditioning, varicose veins, low vitamin D, thyroid disease, and medication to treat high cholesterol.  It also was indicated by the 2012 VA examiner that the Institute of Medicine conclusions regarding the Gulf War was that the picture the Veteran presented was not suggestive of an association with the Gulf War.  

The Veteran's contentions are the only pieces of evidence linking the claimed disability to service, and she is not shown to possess the medical expertise to offer a probative opinion of this nature.  In addition, she has not been consistent with her description of the time of onset of her leg swelling, indicating in 1993, it was not present during her service in Southwest Asia, but testifying in 2011 that the symptoms were present at that time.  That inconsistency is probative evidence against finding a leg disorder is related to service, and likewise indicates she is not a reliable historian, which casts doubt on the validity of all of her contentions.  The more probative opinions are those offered by individuals trained in medicine and these are uniformly against the claim, including with respect to benefits as may be considered under 38 C.F.R. § 3.317.  As such, the Board concludes the greater weight of the evidence is against this claim, and this aspect of the appeal is denied.  


ORDER

Entitlement to a schedular disability rating in excess of 10 percent for service-connected back disorder is denied. 

Entitlement to service connection for left hip disability, to include trochanteric bursitis, is denied. 

Entitlement to service connection for right hip disability, to include trochanteric bursitis, is denied. 

Entitlement to service connection for a left arm disability, to include subacromial bursitis of the shoulder, is denied.

Entitlement to service connection for a right arm disability, to include subacromial bursitis of the shoulder, is denied.

Entitlement to service connection for a left leg disability, to include left leg lymphadenopathy, is denied.  

Entitlement to service connection for a right leg disability, to include varicose veins, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


